DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim for benefit under 35 USC 119(e) to US Provisional application 62/935,035, filed 13 November 2019.

	Election/Restrictions
Applicant’s election without traverse of Group I – claims 1-10 –  and the species “chemical compound”, “RIPK1 inhibitor”, and “Necrostatin” regarding Species B-D, respectively, in the reply filed on 10 November 2022 are acknowledged. 
Upon reconsideration, the species election requirement for Species A is hereby WITHDRAWN, claim 3 will be examined for the full scope of recitd diseases and disorders.  
As such, claims 11-20 have been withdrawn as being drawn to a non-elected invention. Likewise, claims 7-10 are withdrawn as being drawn to non-elected species. Claims 1-6 are being examined on the merits. 

Drawings
The drawings are objected to because there are color drawings with no granted petition accepting color drawings.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-6:  Each claim recites the limitation "the inhibitor" in the first line of the claim.  As there are two inhibitors listed in claim 1, upon which claims 4-6 ultimately depend, there is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nuij et al (Transl Med, 2017).
Nuij et al disclose data on the treatment use, primary response, loss of response, and side effects to anti-tumor necrosis factor-α (TNFα) treatments for patients suffering from inflammatory bowel diseases (IBDs), including Crohn’s disease (CD), Ulcerative colitis (UC), and unclassified IBD (Abstract). In one embodiment of the review, Nuij et al disclose that patients carrying the ATG16L1 T300A variant are more likely to be treated with adalimumab – an anti-TNFα monoclonal antibody – compared to the other IBDs (Abstract; Pages 3-4, Genetics versus treatments; Page 6, Column 1).

Consequently, Nuij et al anticipate the claims as follows:
Regarding claim 1: Nuij et al disclose the treatment of patients carrying the ATG16L1 T300A variant with adalimumab – an anti-TNFα monoclonal antibody (Abstract; Pages 3-4, Genetics versus treatments; Page 6, Column 1). As it is well known in the art that TNFα interacts with and regulates interferon signaling, the inhibition of TNFα would also inherently inhibit interferon signaling. Therefore, the treatment method detailed in Nuij et al – including the identification of the ATG16L1 T300A mutation in patients and administration with adalimumab – reads on the method of the instant claim. 

Regarding claims 2-3: As aforementioned, Nuij et al disclose that the IBD patients requiring treatment with adalimumab contain the T300A genetic variant of ATG16L1 (Abstract). This directly reads on the ATG16L1 mutation of instant claim 2, as well as the diagnosis of IBD, CD, or UC of instant claim 3. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nuij et al (Transl Med, 2017) in view of Liu et al (Am J Cancer Res, 2015).
Regarding claims 1-3: As aforementioned, Nuij et al disclose that patients carrying the ATG16L1 T300A variant are more likely to be treated with adalimumab – an anti-TNFα monoclonal antibody – compared to other IBDs (Abstract; Pages 3-4, Genetics versus treatments; Page 6, Column 1). 
Nuij et al do not disclose the treatment of IBD patients with a RIPK1 inhibitor, such as a Necrostatin. 
However, Liu et al disclose the anti-inflammatory and antitumorigenic efficacy of Necrostatin-1 in mouse models of acute ulcerative colitis and colitis-associated cancer (Abstract).
In one embodiment of the experiment, C57BL/6 mice are fed 4% dextran sulfate sodium dissolved in sterile, distilled water ad libitum from day 1 to 5, followed by 5 days of regular drinking water (Page 3175, Models of acute colitis). Simultaneous to the induction of colitis, the mice are also either intraperitoneally administered Necrostatin-1 (Nec-1) or 10% DMSO as control (Page 3175, Treatment with necrostatin-1).
In another embodiment of the experiment, Liu et al confirm the attenuation of mucosal inflammation in vitro following administration of Nec-1. As such, necroptosis is first induced in colonic adenocarcinoma HT-29 cells through treatment with TNF-α, Smac, and z-VAD. Liu et al then co-treat a sample of the cells with Nec-1, and further analyze the attenuation through the expression levels of three potent inflammatory mediators – IL-8, IL-1β and IL-6. It is found that Nec-1 reversed the induced inflammation, indicating that necroptosis strengthens inflammation whereas inhibition of necroptosis causes a strong reduction of inflammation (Figures 3A-C; Page 3178, Nec-1 attenuates…; Page 3181, Column 2). 
Therefore, it would have been prima facie obvious to modify the treatment method of Nuij et al and administer Necrostatin-1 – as detailed in Liu et al – to the IBD patients carrying an ATG16L1 T300A mutation instead of, or in addition to, adalimumab. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to administer Nec-1 to these patients, as anti-TNFα drugs are not effective in 20–40% of IBD patients and loss of response is seen in a substantial proportion of the patients (Nuij et al, Page 1). Furthermore, Nec-1 is a selective and potent allosteric inhibitor of RIP1K, which has been confirmed to be a special inhibitor of necroptosis. As such, necroptosis can be induced by various stimuli, including TNFα (Liu et al, Page 3175, Column 1). Therefore, Nec-1 serves as a more comprehensive alternative to anti-TNFα treatments alone. Given these disclosures, one of ordinary skill in the art would have had reasonable expectation of success due to the protocols expanded upon in Nuij et al (Abstract; Pages 3-4, Genetics versus treatments; Page 6, Column 1) and Liu et al (Page 3175, Models of acute colitis; Page 3175, Treatment with necrostatin-1). This conclusion of obviousness is based on a teaching, suggestion, and motivation in the prior art by Liu et al. 

Regarding claims 4-6: As aforementioned in the discussion of claim 1 above, Liu et al disclose the administration of Nec-1 to a murine colitis model (Page 3178, Treatment with the necroptosis…; Page 3178, Effect of Nec-1…). This reads on the method of the instant claims, as Nec-1 is a member of the Necrostatin family (claim 6), which are chemical inhibitors (claim 4) of RIPK1 (claim 5). 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA G WESTON whose telephone number is (571)272-0337. The examiner can normally be reached Monday-Thursday 8AM - 4PM (CT); Friday 8AM - 11AM (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA G WESTON/Examiner, Art Unit 1633                                                                                                                                                                                                        /ALLISON M FOX/Primary Examiner, Art Unit 1633